        Case 3:17-cv-00179-PRM Document 192 Filed 03/13/19 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                EL PASO DIVISION

STATE OF TEXAS,                             §
                                            §
              Plaintiff,                    §
                                            §      No: 03:17-CV-00179-PRM
v.                                          §
                                            §
YSLETA DEL SUR PUEBLO,                      §
THE TRIBAL COUNCIL, THE                     §
TRIBAL GOVERNOR MICHAEL                     §
SILVAS or his SUCCESSOR,                    §
                                            §
            Defendants.                     §
_______________                             §
                                            §
YSLETA DEL SUR PUEBLO,                      §
THE TRIBAL COUNCIL, THE                     §
TRIBAL GOVERNOR MICHAEL                     §
SILVAS or his SUCCESSOR,                    §
                                            §
              Counter-Plaintiffs,           §
                                            §
v.                                          §
                                            §
KEN PAXTON, in his OFFICIAL                 §
CAPACITY AS THE TEXAS                       §
ATTORNEY GENERAL,                           §
                                            §
              Counter-Defendant.            §
                                            §

                 PUEBLO DEFENDANTS’ UNOPPOSED MOTION FOR
                 WITHDRAWAL AND SUBSTITUTION OF COUNSEL

       Randolph H. Barnhouse, Michelle T. Miano, and the law firm of Barnhouse Keegan

Solimon & West LLP, and Richard Bonner, Joseph D. Austin, and the law firm of Kemp Smith

LLP, pursuant to Local Rule AT-3, hereby file their Unopposed Motion for Withdrawal and

Substitution of Counsel, and would respectfully show the Court as follows:




PUEBLO DEFENDANTS’ UNOPPOSED MOTION FOR
WITHDRAWAL AND SUBSTITUTION OF COUNSEL                                           Page 1
         Case 3:17-cv-00179-PRM Document 192 Filed 03/13/19 Page 2 of 4



       1.      Randolph H. Barnhouse, Michelle T. Miano, and the law firm of Barnhouse Keegan

Solimon & West LLP, and Richard Bonner, Joseph D. Austin, and the law firm of Kemp Smith

LLP (“Prior Counsel”), have represented Ysleta del Sur Pueblo, the Tribal Council, and the Tribal

Governor Michael Silvas or his Successor (collectively, the “Pueblo Defendants”) in the above-

entitled and numbered cause.

       2.      The Pueblo Defendants have requested that Prior Counsel take no further action on

their behalf in this case. As such, Prior Counsel move the Court to enter an order permitting them

to withdraw as counsel of record for the Pueblo Defendants and stating that Brant C. Martin, Joseph

R. Callister, Ethan A. Minshull, and the law firm of Wick Phillips Gould & Martin LLP (“New

Counsel”) be substituted as counsel of record for the Pueblo Defendants. New Counsel has the

following contact information:

               Wick Phillips Gould & Martin LLP
               Throckmorton Street #1500
               Fort Worth, Texas 76102
               Telephone: (817) 332-7788
               Fax: (214) 692-6255
               Brant.martin@wickphillips.com
               Joseph.callister@wickphillips.com
               Ethan.minshull@wickphillips.com

       3.      This withdrawal and substitution of counsel in this action is not sought for the

purpose of delay.

       4.      The Pueblo Defendants consent to this withdrawal and substitution.

       5.      Pursuant to Local Rule CV-7, counsel for the Plaintiff and Counter-Defendant do

not contest the relief sought in this Motion.

       WHEREFORE Prior Counsel respectfully request that this Court enter an order permitting

the withdrawal of Prior Counsel as counsel of record for the Pueblo Defendants and substituting

New Counsel as counsel of record for the Pueblo Defendants.


PUEBLO DEFENDANTS’ UNOPPOSED MOTION FOR
WITHDRAWAL AND SUBSTITUTION OF COUNSEL                                                     Page 2
        Case 3:17-cv-00179-PRM Document 192 Filed 03/13/19 Page 3 of 4



Dated: March 13, 2019               Respectfully Submitted,
                                    /s/ Randolph H. Barnhouse
                                    Randolph H. Barnhouse
                                    Michelle T. Miano
                                    BARNHOUSE KEEGAN SOLIMON & WEST LLP
                                    7424 4th Street NW
                                    Los Ranchos de Albuquerque, NM 87107
                                    (505) 842-6123 (telephone)
                                    (505) 842-6124 (facsimile)
                                    dbarnhouse@indiancountrylaw.com
                                    mmiano@indiancountrylaw.com

                                    /s/ Richard Bonner
                                    KEMP SMITH LLP
                                    Richard Bonner
                                    State Bar No. 02608500
                                    Joseph Daniel Austin
                                    State Bar No. 24101470
                                    P.O. Box 2800
                                    El Paso, TX 79999
                                    (915) 553-4424 (telephone)
                                    (915) 546-5360 (facsimile)
                                    Richard.Bonner@kempsmith.com
                                    Joseph.Austin@kempsmith.com

                                    Prior Counsel for the Pueblo Defendants
APPROVED
/s/ Brant. C. Martin
Brant C. Martin
State Bar No. 24002529
Joseph R. Callister
State Bar No. 24059054
Ethan A. Minshull
State Bar No. 24081045
Wick Phillips Gould & Martin LLP
Throckmorton Street #1500
Fort Worth, Texas 76102
Telephone: (817) 332-7788
Fax: (214) 692-6255
Brant.martin@wickphillips.com
Joseph.callister@wickphillips.com
Ethan.minshull@wickphillips.com

New Counsel for the Pueblo Defendants


PUEBLO DEFENDANTS’ UNOPPOSED MOTION FOR
WITHDRAWAL AND SUBSTITUTION OF COUNSEL                                        Page 3
        Case 3:17-cv-00179-PRM Document 192 Filed 03/13/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing document has been served on all
counsel of record via the Court’s ECF system on March 13, 2019.


                                     /s/ Randolph H. Barnhouse
                                     Randolph H. Barnhouse




PUEBLO DEFENDANTS’ UNOPPOSED MOTION FOR
WITHDRAWAL AND SUBSTITUTION OF COUNSEL                                                    Page 4
